DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-10 objected to because of the following informalities:  Amended claim 7 recites “The method of any of claim 3…”.  Appropriate correction is required.  Claims 8-10 are dependent on claim 7 and are objected to for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the variables zDC and SMF.  Variables should be defined the first time they are used in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11-14 is/are rejected under 35 U.S.C. 102(1)(1) as being unpatentable over Clerckx et al., "Waveform Design for Wireless Power Transfer", Cornell University Library, 31 March 2016, XP080692649 (“Clerckx”).
As to claim 1, Clerckx discloses a method of transmitting a multicarrier signal comprising N carriers (Page 2, Section 2 - "transmitter made of M antennas and N sinewaves")from at least one transmitter to at least one rectenna in a Wireless Power Transfer (WPT) system (Figure 1 or Page 2, Section III - "rectenna whose input impedance Rin is connected to a receiving antenna"), the method comprising: 
generating the multicarrier signal for transmission by the at least one transmitter (Page 2, Section II  – "multisine transmit signal at time t on transmit antenna m = 1,..., M is given by [...] (1)"), wherein the generating the signal comprises: 
specifying an amplitude, sn, of an nth carrier of the N carriers (Page 2, Section II – e.g., "with wnm = sn,m@xp(j0n m) where snm [...] refer to the amplitude [...] of the nth sinewave"), wherein the amplitude, sn, of the nth carrier is specified based on a frequency response of a channel associated with the nth carrier (Page 3, n m) is known to the transmitter, we aim at finding the optimal set of amplitudes”); and 
transmitting the signal (Page 2, Section II – e.g., "signal transmitted by antenna m and received at the single-antenna received).
As to claim 2, Clerckx discloses the method of claim 1.  Clerckx further discloses wherein the amplitude, sn, of the nth carrier is proportional to the frequency response of the channel associated with the nth carrier (Page 4, Section IV – e.g., formula (19)).
As to claim 11, Clerckx discloses the method of claim 1.  Clerckx further discloses wherein the multicarrier signal comprising N carriers is transmitted from a plurality of transmitters, wherein the plurality of transmitters optionally comprises a plurality of antennas (Page 2, Section II – e.g., "transmitter made of M antennas”).
As to claim 12, Clerckx discloses the method of claim 1.  Clerckx further discloses wherein the multicarrier signal comprises a multisine signal comprising N sinewaves (Page 2, Section II – e.g., “N sinewaves").
Claim 13 and 14 recites elements similar to claims 1 and 11, and are rejected for the same reasons.  The examiner notes that carrying out a series of processing and power transmission steps necessarily uses instructions or a processing environment in order to perform the processing and control the transmission circuit.
Allowable Subject Matter
Claims 3-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claims are amended to overcome the objections and/or 35 USC 112 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest a method of transmitting a multicarrier signal as part of a WPT system including, among other elements, the amplitude specification of a multicarrier signal based on frequency response for use in a WPT system, in combination with the other transmission and structural elements of the claims.
Clark et al. US 2016/0363929 A1 discloses using the use of wireless charging and multiple carriers for data communications, without the use of multiple carrier for charging, or the amplitude specification of the claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYCE M AISAKA/Primary Examiner, Art Unit 2851